       Case 9:17-cv-00089-DLC Document 367 Filed 07/29/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


  CROW INDIAN TRIBE; et al.,
                                                        CV 17–89–M–DLC
                  Plaintiffs,
                                                   (Consolidated with Case Nos.
     vs.                                              CV 17–117–M–DLC,
                                                      CV 17–118–M–DLC,
  UNITED STATES OF AMERICA; et al.,                   CV 17–119–M–DLC,
                                                       CV 17–123–M–DLC
                  Federal Defendants.                and CV 18–16–M–DLC)
     and
                                                              ORDER
  STATE OF WYOMING; et al.,

                  Defendant-Intervenors.


      Before the Court is Plaintiffs Northern Cheyenne Tribe, et al.’s Motion to

Clarify Order Awarding Attorneys’ Fees and Costs. (Doc. 365.) Northern

Cheyenne asks this Court to clarify that its prior order (awarding Northern

Cheyenne the full amount it requested in attorneys’ fees and costs) meant to

include fees incurred during briefing on its fees motion (“fees on fees”).

Northern Cheyenne is correct that the Court erroneously omitted Northern

Cheyenne’s total for fees on fees when it tallied the final amount Northern

Cheyenne was entitled to. Accordingly,



                                         -1-
       Case 9:17-cv-00089-DLC Document 367 Filed 07/29/21 Page 2 of 2



      IT IS ORDERED that the Motion (Doc. 365) is GRANTED. The Court

clarifies that Northern Cheyenne is entitled to an award of fees on fees in the

amount of $32,525, in addition to the previously awarded amounts of $354,606 for

litigation of the merits and $1,428.50 in costs, for a total award of $388,559.50.

      DATED this 29th day of July, 2021.




                                         -2-
